Case 7:19-cv-00563-MFU-RSB Document 15 Filed 06/29/20 Page 1 of 4 Pageid#: 36




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

WESLEY C. OATMAN,                                   )
    Petitioner                                      ) Case No. 7:19-cv-563
                                                    )
v.                                                  )
                                                    )
                                                    )
WARDEN LOU,                                         ) By: Michael F. Urbanski
                                                    )     Chief United States District Judge
        Respondent                                  )


                                    MEMORANDUM OPINION

        This case is before the court on pro se petitioner Wesley C. Oatman’s request for

habeas corpus relief pursuant to 28 U.S.C. § 2241.1 ECF No. 1. On November 1, 2019,

Respondent, the Warden of the United States Penitentiary in Lee County, Virginia (“the

Warden”), filed a motion to dismiss Oatman’s petition, ECF No. 11, to which Oatman did

not respond. For the reasons set forth below, the court GRANTS Respondent’s motion to

dismiss and DISMISSES without prejudice Oatman’s request for habeas relief.

                                             BACKGROUND

        On August 19, 2015, Oatman, along with several other defendants, was indicted in the

United States District Court for the District of Minnesota on multiple charges related to



1 At the time Oatman filed his petition, he was incarcerated in the United States Penitentiary in Lee County,
Virginia, which is in the Western District of Virginia. He has since been moved to the United States Penitentiary
in Atlanta, Georgia. However, this court retains jurisdiction and venue is proper here. See Sweat v. White, 829
F.2d 1121(4th Cir. 1987) (per curiam) (noting that jurisdiction attaches on the initial filing for habeas corpus
relief and is not destroyed by a transfer of the petitioner and the accompanying custodial change). Also, despite
the court’s finding that it lacks jurisdiction to adjudicate Oatman’s claim on the merits, federal courts have
jurisdiction to determine their own jurisdiction. United States v. United Mine Workers of America, 330 U.S.
258, 292 n. 57 (1947); In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998).
Case 7:19-cv-00563-MFU-RSB Document 15 Filed 06/29/20 Page 2 of 4 Pageid#: 37




distribution of heroin and money laundering. ECF No. 1 in United States v. Bracy, 0:15-cr-

235 (D. Minn., filed Aug. 19, 2015). On November 25, 2015, Oatman entered into a plea

agreement where he pled guilty to Count 1 of the indictment, conspiracy to distribute one

kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A) and 846. Id., ECF

No. 172, ¶ 1. The plea agreement noted that if Oatman were not considered a career offender,

his sentencing guidelines range would be 168 to 210 months. If he were considered a career

offender, his guidelines range would be 262 to 327 months. Id., ECF No. 172, ¶ 6. On June

7, 2016, Oatman was sentenced to 220 months incarceration. Id., ECF No. 318. This sentence

reflected a finding by the trial court that Oatman was considered a career offender, but the

court also varied downward from the guidelines sentence. Id., ECF No. 341, pp. 2-3, 16.

       Oatman filed a direct appeal challenging the career offender enhancement, and the

Seventh Circuit Court of Appeals affirmed the conviction on July 12, 2017. Id., ECF Nos.

368, 369. Oatman sought a writ of certiorari to the United States Supreme Court but it was

denied on January 24, 2018. Id., ECF No. 407. Oatman next filed a motion for extension of

time to file a 28 U.S.C. § 2255 motion in the district court but it was denied on December 28,

2018. Id., ECF Nos. 433, 434. Oatman filed nothing further in that case.

       Oatman filed the instant petition on August 14, 2019 and argues that he is actually

innocent of the career offender enhancement and that he was sentenced in a manner that was

contrary to 28 U.S.C. § 994(h). He claims that his career offender designation was based on a

prior state drug offense and § 994(h) specifies that only prior federal drug offenses may be

used for career offender purposes. He asks that his sentence be vacated and that he be




                                              2
Case 7:19-cv-00563-MFU-RSB Document 15 Filed 06/29/20 Page 3 of 4 Pageid#: 38




resentenced without the career offender designation. In his motion to dismiss, the Warden

asserts that this court lacks jurisdiction over Oatman’s petition and that it should be dismissed.

                                        DISCUSSION

       “[I]t is well-established that defendants convicted in federal court are obliged to seek

habeas relief from their convictions and sentences through § 2255.” Rice v. Rivera, 617 F.3d

802, 807 (4th Cir. 2010). Only when § 2255 “proves inadequate or ineffective to test the legality

of detention” may a federal prisoner pursue habeas relief under § 2241. In re Vial, 115 F.3d

1192, 1194 (4th Cir. 1997); 28 U.S.C. § 2241. However, the remedy provided by § 2255 is not

inadequate or ineffective simply because a petitioner is procedurally barred from filing a § 2255

motion. Id. at 1194, n. 5.

       Oatman is challenging his sentence based on the career offender guideline that was

applied to him at sentencing, and therefore must proceed under § 2255. A § 2255 motion must

be brought in the sentencing court. 28 U.S.C. § 2255(a); United States v. Edwards, 83 F. App’x

522 (4th Cir. 2003) (per curiam). Because Oatman was convicted and sentenced in the United

States District Court in Minnesota, this court does not have jurisdiction over his claim. Nor

does the fact that the one-year limitations period for filing a § 2255 petition has expired change

that assessment, because being procedurally barred from filing a late petition does not make §

2255 inadequate or ineffective. Cleveland v. Cross, No. 5:09-cv-120, 2010 WL 3120062, *2

(N.D. W.Va. 2010) (citing United States v. Laurie, 207 F.3d 1075, 1077 (8th Cir. 2000)).

Accordingly, because this court lacks jurisdiction to hear Oatman’s claim, it will be

DISMISSED without prejudice.




                                                3
Case 7:19-cv-00563-MFU-RSB Document 15 Filed 06/29/20 Page 4 of 4 Pageid#: 39




                                    CONCLUSION

       For the foregoing reasons, the court GRANTS the Warden’s motion to dismiss, ECF

No. 11, and DISMISSES without prejudice Oatman’s § 2255 petition for lack of

jurisdiction.

       An appropriate Order will be entered.

                                          Entered:    June 25, 2020
                                                              Mike Urbanski
                                                              cn=Mike Urbanski, o=US Courts,
                                                              ou=Western District of Virginia,
                                                              email=mikeu@vawd.uscourts.gov, c=US
                                                              2020.06.25 15:17:38 -04'00'

                                          Michael F. Urbanski
                                          Chief United States District Judge




                                               4
